                                                                                f

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                                      "'-ft
                                        Richmond Division                                 OCT 2 5 2019

                                                                                     CLERK, U.S. DlSTRiCT COURT
SUNDARI K.PRASAD,                                                                          RICHMOND, VA


       Plaintiff,
V.                                                                     Civil Action No.3:19CV785

BRUCE DAVID,         a/:,

       Defendants.

                                  MEMORANDUM OPINION

       Plaintiff, a Virginia inmate, has submitted this action and requested leave to proceed in

forma pauperis. The pertinent statute provides:

       In no event shall a prisoner bring a civil action [informa pauperise if the prisoner
       has, on 3 or more prior occasions, while incarcerated or detained in any facility,
       brought an action or appeal in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Plaintiff has at least three other actions or appeals that have been dismissed

as frivolous or for failure to state a claim. See, e.g., Prasadv. Hampton Cir. Ct, No. 3:17CV204,

at *6(E.D. Va. May 31, 2018), aff'd'Ho. 18-6750, 2018 WL 4460861,                   Prasad^^. Berger,

No. 3:17CV74,2018 WL 2088749, at *6(E.D. Va. May 4,2018); Prasadv. JudicialInq. &

Review Comm'n., No. 3:17CV498,2018 WL 2015809, at *4(E.D. Va. Apr. 30, 2018); Prasadv.

Gothic Beauty Magazine, No. 3:17CV446,2018 WL 1863650, at *5(E.D. Va. Apr. 18, 2018);

Prasadv. United States, No. 3:17CV510,2018 WL 1143597, at *4(E.D. Va. Mar. 2, 2018),

aff 733 F. App'x 130, 131 (4th Cir. 2018); Prasad v. Wash. Metro Police Dep't.

No. 3:17CV140,2018 WL 1091999, at *4(E.D. Va. Feb. 28,2018); Prasadv. KarnArtlnc.,

No. 3:17CV62,2017 WL 5012591, at *4(E.D. Va. Nov. 2, 2017),affdlU F. App'x 329(4th
Cir. 2018); Prasad v. Delta Sigma Theta Sorority, Inc., No. 3:16CV897,2017 WL 4399551, at

*5(E.D. Va. Oct. 3,2017), affd 712 F. App'x 336(4th Cir. 2018). Plaintiffs current complaint

does not suggest that she is in imminent danger of serious physical harm. Accordingly, her

request to proceed informa pauperis will be DENIED. The action will be DISMISSED

WITHOUT PREJUDICE.


       Plaintiff remains free to submit a new complaint with the full $400 filing fee. The Court

will process such a complaint as a new civil action.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                           M. Hannah
                                                           United States District Judge
Date: QCT 2 5 2019
Richmond, Virginia
